Edmonds, J.:

Two petitions are presented, one by Mrs. Alston for the removal of Isaac and George Jones as trustees, and that they be directed to pay her the arrears of interest; and the other by the trustees for the passing of their accounts. •
The petition asking the removal of the trustees ought to be granted. Without her consent, and against her remonstrance, they reduced the rate of interest on the investment of her estate one per cent, and they demand commissions at the rate of sixty dollars a year, for acting as trustees, when, as she states, the trustees of her own appointment consent to act without compensation.
Thus the trustees, at their own option, and without her consent, reduce her income $260 a year. This is an expense to which she ought not to be subjected. And as those trust*10ees claim the right to do so, and will not allow the other trustees to save Mrs. A. this expense, there is hut one way in which she can have relief, and that is by removing them and allowing her to have trustees who will not unnecessarily subject her to such a diminution of her income.
An order will therefore be entered removing them, and of course it will be proper to order the accounting they petition for.
It will therefore be referred to Lucius Eobinson to take and state their account as trustees, and in doing so he will inquire into the propriety of charging them with the one per cent interest which they have omitted to pay, and the propriety of allowing them commissions on the amounts received and paid out by them, taking into consideration, on the one hand, Mrs. A.’s drafts and receipts for her income at the reduced rate of interest, and, on the other, the fact of the trustees having made their payments without charging commissions, and how far those acts ought to estop the present claims of the parties; and taking testimony, if he shall deem it necessary, and reporting the same, with his opinion, to the court.